internal_revenue_service number info release date aug cc psi 1-genin-145778-02 uilc we are responding to your correspondence requesting relief in order to establish as the effective taxable_year for your s_corporation_election based on the facts presented it appears that you do not need a private_letter_ruling but instead should file for automatic late s_corporation relief using sec_4 of revproc_98_55 copy enclosed in order to receive relief under revproc_98_55 you must follow the requirements set forth in sec_4 and submit the material to the internal_revenue_service well before date we suggest that you send any future filings to the irs via certified mail return receipt requested in addition the irs has developed two new cd-roms to help educate small_business owners on their tax responsibilities these cd-roms are free and can be ordered by calling the irs also provides www irs gov smallbiz a website dedicated to providing information to small_business taxpayers please keep this letter with your tax records and feel free to provide a copy of it to your authorized representative we hope that the above information proves helpful s dianna k miosi sincerely yours dianna k miosi chief branch associate chief_counsel passthroughs and special industries enclosures revproc_98_55 form_2553
